Judgment of conviction and order of the County Court of Orange county reversed upon the law and the facts, and a new trial ordered. There was an abuse of discretion on the part of the trial court in permitting the defendant to be cross-examined regarding the details of alleged wrongful acts of the defendant in divorce actions other than that in which the perjury charged was committed, and in permitting the defendant to be cross-examined regarding charges of wrongful acts claimed to have been made against him by others. These errors deprived the defendant of a fair trial on the facts, and his motion for a mistrial should have been granted. Lazansky, P. J., Kapper, Carswell and Scudder, JJ., concur; Tompkins, J., not voting.